Citation Nr: 1510951	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-09 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for the loss of teeth.

2. Entitlement to service connection for a respiratory disability.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Boise, Idaho, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The majority of the Veteran's teeth were removed prior to active duty service; the Veteran did not suffer tooth loss due to trauma, loss of substance of the body of maxilla or mandible without loss of continuity or disease such as osteomyelitis.


CONCLUSION OF LAW

The claim of service connection for loss of teeth for compensation purposes is without legal merit.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R.       §§ 3.303, 3.381, 4.150 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of a letter dated in September 2012 from the RO to the Veteran, which was issued prior to the RO decision in November 2012.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), private and VA treatment records have been obtained, as well as lay statements by the Veteran.  The Board is unaware of any outstanding evidence or information that has not already been requested.  
The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, while the Veteran was not provided a VA dental examination, the Board finds that a VA examination is not necessary.  Indeed, there is no evidence, to include the Veteran's own statements, that he sustained dental trauma during service which resulted in the loss of teeth/loss of substance of the body of the maxilla or mandible.  Absent evidence that indicates that the Veteran has a current dental disability for compensation purposes that is related to in-service trauma, the Board finds that a VA examination is not necessary for the disposition of the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. The Merits of the Claim

The Veteran contends that during active duty service his teeth were knocked out on a table.  He further contends that he continues to experience dental problems and should be reimbursed for dental expenses incurred since service for dental work he had to have redone.  The Board recognizes that a claim for compensation can contain an inferred claim for treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  The RO, however, advised the Veteran that he needed to contact the nearest VA Medical Center or Outpatient Clinic to file a claim for dental treatment.  Thus, this issue has not been considered by the RO.  Therefore, the Board can only consider whether the Veteran is entitled to compensation for his claimed dental disability.
Governing Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2014).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 4.150 (2014).



Analysis

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for loss of teeth for compensation purposes, is not warranted.

The Veteran's service treatment records reflect that he entered service with several missing teeth.  A review of the in-service dental treatment records indicate that the Veteran lost teeth numbers 1, 3, 14, 16, 17, 19, 20, 30, 31, and 32.  Dental treatment records reflect that, during service, restoration and treatment were completed on teeth numbers 8 and 9.  It appears as though both teeth were also extracted.  There is no indication that, during service, tooth numbers 8 or 9 were lost or removed as a result of trauma or disease.  

Since his discharge from service, the Veteran states that he has spent large sums of money on dental care and is "now broke."  See February 2013 VA-Form 9.  An October 2012 private treatment record from Dr. D. Dick shows that the Veteran had extensive dental treatment from April 2012 through August 2012.  Treatment was completed on teeth numbers 6, 7, 8, 9, 10, and 11.  The Veteran has not submitted any other dental treatment records in association with his claim.

The Veteran is competent to report that he was involved in an accident in service and he is credible in this regard.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Despite the competent and credible lay evidence of an in-service event, there is no evidence that the Veteran has tooth loss, including tooth numbers 8 and 9, due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.

Further, while the Board is certainly sympathetic to the Veteran's difficulties associated with his dental condition, according to regulation, replaceable missing teeth are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(a) (2014); see also 38 C.F.R. § 4.150 (2014).  

As the Veteran essentially seeks service connection for replaceable missing teeth, and replaceable missing teeth can only be considered service connected for the purpose of establishing eligibility for outpatient dental treatment - and not for compensation purposes - the claim for service connection, for compensation purposes, must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for the loss of teeth is denied.


REMAND

The Veteran also asserts service connection is warranted for a respiratory disability, on both a direct basis and as due to alleged herbicide exposure in Vietnam.  See February 2013 VA-Form 9.  The Veteran has current diagnoses of asthma and chronic obstructive pulmonary disease (COPD).  Presently, the record does not contain evidence of any other diagnosed respiratory disability.  

The Board notes that respiratory disorders, other than cancer of the lung, bronchus, larynx, or trachea, are not among presumptive disorders for the purpose of service connection based on exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Thus, asthma and COPD are not in the list of diseases that are recognized by law as linked to exposure to herbicides.  (Moreover, in April 2013, the AOJ submitted a request through the PIES (Personnel Information Exchange System) for records showing the Veteran's exposure to herbicides.  The response indicated that there were no records of exposure to herbicides.)  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service treatment records show that the Veteran was treated for the common cold in May 1964 and June 1965.  He complained of a cough productive of mucous.  He was also seen for bronchitis in May 1964.  As noted above, post-service VA treatment records show that the Veteran has been diagnosed with asthma and COPD.  The Veteran has not yet been afforded a VA examination.  In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claim for service connection for a respiratory disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records, since June 2013, and associate them with the virtual claims file.  All efforts to obtain these records must be documented.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  The Veteran should also be given opportunity to present any private treatment records.

2. Thereafter, schedule the Veteran for a VA examination by a pulmonologist to determine whether any current respiratory disabilities, to include COPD and asthma, are at least as likely as not (a 50 percent or higher degree of probability) related to an incident of service, to include his documented treatment for colds and bronchitis in service.  The examiner must review the claims file and must note that review in the report.  The examiner must provide a complete rationale for any opinion expressed. 

A complete rationale should be provided for all opinions.
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Thereafter, readjudicate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


